Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 1 of 9 PageID #: 15676




                   Exhibit B
Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 2 of 9 PageIDGOVERNMENT
                                                                            #: 15677
                                                                               EXHIBIT
                                                                           GX 1820
                                                                         18 CR 204 (S-2) (NGG)




   EXHIBIT B-001
Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 3 of 9 PageID #: 15678

                           Olmedo Gaxiola & Abogados, S.C.

      Ms.                      ,

      I am the chief attorney of a criminal investigation in Mexico of more than
      20 individuals tied together in a cooperative destructive network. These
      individuals, including yourself, have been acting against individuals who
      participate in the NXIVM corporation community.

      You are currently connected to the criminal investigations involving fraud,
      coercion, extortion, harassment, stalking, theft of trade secrets (which
      includes use of trade secrets compromised of, amongst other things, client
      lists), criminal conspiracy, computer crimes and corporate espionage.

      I strongly suggest that you cease and desist, undo, reverse, cancel, and
      retract, participation in all past, present, and future, conversations,
      conference calls, meetings, news media, social media, blogs, or websites,
      relating to this subject matter until the criminal matters are resolved. You
      should do everything in your power to affect this.

      Your best course of action to minimize your exposure, in addition to the
      above, is to repair all damages to parties you have acted against,
      reconciling with them, and fully cooperating with the criminal
      investigations. In this regard, I can help you for I represent some of your
      victims and have access to others.

      I know that people in the media (and also bloggers and the like) can be
      coercive, abusive in their power, and force unwitting, uninformed,
      participants to complicate situations and potentially even waive rights.
      You still have the ability to pull away from all participation with these
      people.


      Please contact me as soon as possible,

      Lic. Ricardo M. Olmedo Gaxiola




   EXHIBIT B-002
To:      Clare Bronfman
From:   Case
         Keith 1:18-cr-00204-NGG-VMS
               Raniere               Document 914-2 Filed 08/27/20 Page 4 of 9 PageID #: 15679
Sent:    Mon 9/18/2017 1:31:43 PM
Subject: Draft

Ms.

You are the only person receiving this letter. This overture is against my better judgement as I feel there is little
probability of success yet more expense, but I am writing you on my clients’ behalf. If you do not respond
affirmatively to this letter by 1:00pm September 19th I will need to proceed as previously required. I will then not
contact you informally again.

My clients want to give you this opportunity to cooperate and minimize the impact on your life. The criminal
investigations will increase in number, and thoroughness, and will not stop until justice is served. This will not go
away.

The group with which you are involved contains individuals who have already served prison time, others who are
currently indicted, and some that face extradition proceedings. The others are under investigation for quite
serious crimes. The form of justice to which they subscribe is trial and conviction by media, personal opinion, and
abuse of power. They appear to have no issue with committing a crime when it suites them. They use the actions
of others to justify this. Whether the person they target is right or wrong, this method of persecution is very
wrongful. You must separate from them completely to mitigate the effects on yourself.

Please divest yourself from this wrongfulness and this group. Please write to me affirmatively by the above
deadline indicating you will cooperate fully. I can also help you with any criminal investigations within the United
States.

Sincerely,




             EXHIBIT B-003
Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 5 of 9 PageID #: 15680

                        Olmedo Gaxiola & Abogados, S.C.




      Ms.                      ,

      You are the only person receiving this letter. This overture is against my
      better judgement as I feel there is little probability of success yet more
      expense, but I am writing you on my clients’ behalf. If you do not respond
      affirmatively to this letter by 3:00pm September 19th I will need to proceed
      as previously required. I will then not contact you informally again.

      My clients want to give you this opportunity to cooperate and minimize the
      impact on your life. The criminal investigations will increase in number, and
      thoroughness, and will not stop until justice is served. This will not go away.

      The group with which you are involved contains individuals who have
      already served prison time, others who are currently indicted, and some that
      face extradition proceedings. The others are under investigation for quite
      serious crimes. The form of justice to which they subscribe is trial and
      conviction by media, personal opinion, and abuse of power. They appear to
      have no issue with committing a crime when it suites them. They use the
      actions of others to justify this. Whether the person they target is right or
      wrong, this method of persecution is very wrongful. You must separate from
      them completely to mitigate the effects on yourself.

      Please divest yourself from this wrongfulness and this group. Please write to
      me affirmatively by the above deadline indicating you will cooperate fully. I
      can also help you with any criminal investigations within the United States.


      Sincerely,


      Lic. Ricardo M. Olmedo Gaxiola




   EXHIBIT B-004
Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 6 of 9 PageID #: 15681


                                                                             GOVERNMENT
                                                                               EXHIBIT
                                                                           GX 447 R
                                                                          18 CR 204 (S-2) (NGG)




   EXHIBIT B-005
Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 7 of 9 PageID #: 15682




   EXHIBIT B-006
Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 8 of 9 PageID #: 15683




   EXHIBIT B-007
Case 1:18-cr-00204-NGG-VMS Document 914-2 Filed 08/27/20 Page 9 of 9 PageID #: 15684




                                                          October 11th 2017, Mexico City
                                    Criminal File: CI-FSP/B/UI-B-1 C/D/03510/10-2017
                                                                       Felony: Extorsion

        J
        Present
        3950 Laurel Canyon Blvd.
        Studio City, Ca.
        91604



        Take notice that according to the dispositions contained in Articles 1, 8, 14, 16,
        20, 21 & 133 of the Constitution of the United States of Mexico; Articles 108, 109,
        127, 129, 131 & 137 of the National Code of Criminal Procedures as well as
        Mexico City´s State Attorney´s Agreements A/002/2015 & A/013/, I hereby
        request the compliance of the following restraining measures:

        Stop, abstain and refrain from incurring in any type of intimidation, acts of
        nuisance or disturbances against ALEJANDRO BETANCOURT LEDEZMA, legal
        representative of “NXIVN MEXICO S.A DE C.V.”, and/or against “NXIVN MEXICO
        S.A DE C.V. and/or against any client (s)and/or any person with any sort of
        relation to the Company referred herein.

        The above, as a consequence of the criminal notice filed by ALEJANDRO
        BETANCOURT LEDESMA, legal representative of “NXIVN MEXICO S.A DE C.V.” in
        which you appear as a suspect of the extorsion investigation refered herein.

        Additionaly, take notice that failure to comply with such measures shall bring
        along the imposition of urgency measures as provisioned by article 104 (i) of the
        National Code of Criminal Procedures. Such measures vary from a warning up to
        an arrest for 36 hours alongside criminal responsabilities that shall arise.

                                          Respectfully
                                      State Attorney Agent


                                    Lic. Fernando José Gómez




     EXHIBIT B-008
